DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Surinder Sachar on 3/24/21.
The application has been amended as follows: 
Claim 1: A display device comprising: 
a liquid crystal display panel in which a liquid crystal is sealed between two substrates facing each other; and 
a first light source, a second light source, and a third light source configured to emit light in colors different from one another, 
wherein a light emission period in which the first light source, the second light source, and the third light source emit light includes 
a first light emission period in which luminance of the first light source is higher than luminance of the second light source and luminance of the third light source, 

a third light emission period in which the luminance of the third light source is higher than the luminance of the first light source and the luminance of the second light source, 
wherein the first light source, the second light source, and the third light source emit light simultaneously in each of the first light emission period, the second light emission period, and the third light emission period, the first light source, the second light source, and the third light source are configured to emit light such that: 
saturation of color obtained by causing the first to third light sources to emit light in the first light emission period is lower than saturation of color obtained by causing only the first light source to emit light, 
saturation of color obtained by causing the first to third light sources to emit light in the second light emission period is lower than saturation of color obtained by causing only the second light source to emit light, and 
saturation of color obtained by causing the first to third light sources to emit light in the third light emission period is lower than saturation of color obtained by causing only the third light source to emit light.
Allowable Subject Matter
Claims 1-5 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teaches the specifics of the claimed invention, specifically that “saturation of color obtained by causing the first to third light sources to emit light in the first light emission period is lower than saturation of color obtained by causing only the first light source to emit light, saturation of color obtained by causing the first to third light sources to emit light in the second light emission period is lower than saturation of color obtained by causing only the second light source to emit light, and saturation of color obtained by causing the first to third light sources to emit light in the third light emission period is lower than saturation of color obtained by causing only the third light source to emit light” as recited in claim 1. All of the other claims are allowed as being dependent on an allowable base claim. The closest prior art is listed in the notice of references cited and each teach the color mixing claimed, without the details specified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627